Title: From Thomas Jefferson to Albert Gallatin, 14 February 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Feb. 14. 08.
                  
                  I have written to mr Smith proposing to order a couple of gunboats from New York into the Delaware, and 2. from Norfolk to the head of the bay.   I hope the passage of naval stores into Canada will be prevented. I inclose for your information the account of a silver mine to fill your treasury. Affectte. salutns.
               